El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
EN MOCION DE RECONSIDERACION
Éste es nn caso en que creimos que nuestra opinión, ba-sada en el becho de que una mujer casada no tenía causa de acción separada por los daños ocasionados a su persona, re-solvía todas las cuestiones suscitadas en el mismo.
La apelante ahora insiste en que el defecto es uno de falta de capacidad y no de falta de causa de acción. Ella quizá tendría razón en ciertos casos al decir que la falta de capacidad debe plantearse en la contestación o en una ex-cepción previa y no mediante moción de nonsuit, pero la pauta seguida por la jurisprudencia, incluyendo este Tribunal, ha sido que dicho defecto constituye una falta de causa de acción. Vázquez v. Valdés, 28 D.P.R. 467; Paganini v. Polostrini, 26 Cal. App. 342; Ezell v. Dodson, 60 Tex. 331.
En el presente litigio el hecho de que la demandante era una mujer casada no se desprendía claramente del cuerpo de la demanda, pero sí de la declaración jurada en apoyo de la misma, y tal hecho fue probado en el curso del juicio.
En Puerto Eico los únicos casos en que una mujer casada puede representar la sociedad de gananciales son especificados en el artículo 54 del Código de Enjuiciamiento Civil, que lee así:
“Artículo 54.- — Cuando una mujer casada es parte en un litigio, necesita del concurso de su marido, excepto:
“1. — Cuando la acción ejercitada concierna a sus bienes propios, o a su derecho o pretensión a la propiedad de homestead, podrá de-mandar o ser demandada por sí sola.
“2. — Cuando la acción sea entre ella y su marido podrá deman-dar o ser demandada sola.
“3. Cuando esté viviendo separada o alejada de su marido, a causa de haber sido abandonada por éste, podrá demandar o ser demandada sola.”
*100La posibilidad adacida en el tercer párrafo es tan remota que im demandante tendría que demostrar qne caía dentro de ella. Ad ea quae frecjuentius accidunt jura adaptantur.

Debe declararse sin lugar la moción.

Los Jaeces Asociados Señores Córdova Dávila y Tra-vieso no intervinieron.